Per Curiam,
The 20th section of the Act of May 19,1897, P. L. 67, provides that at the expiration of ten days from the final decision of any cause by the Supreme Court or the Superior Court, the prothonotary thereof shall send back the record unless other steps be taken in the cause which shall require its detention.Ordinarily an application for the imposition of a penalty under section 21 should be made within that period. When it is delayed until after that period has expired, and the record has been duly returned to the court below, and is not before- us for inspection, and the debt, interest and costs as taxed have been paid, it is questionable whether it does not come too late. To say the least, the fact that the appeal was sued out merely for delay ought to be free from doubt and the circumstances exceptional to warrant us in making the order prayed for in such a case.
Rule discharged.